318 S.W.3d 322 (2010)
Don BEARD, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93751.
Missouri Court of Appeals, Eastern District, Division Five.
August 24, 2010.
Timothy J. Forneris, MO Public Defender Office of State Courts Administrator, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.
Prior report: 212 S.W.3d 168.

ORDER
PER CURIAM.
Don Beard (Movant) appeals from the motion court's findings of fact, conclusions of law, and order (judgment) denying his Amended Motion to Vacate, Set Aside, or Correct the Judgment or Sentence and Request for Evidentiary Hearing (PCR Motion), filed pursuant to Rule 29.15, on his convictions for attempted child molestation and attempted victim tampering. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).